This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 33,886

 5 ROGELIO CASTRO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Jerry H Ritter Jr., District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Sergio Viscoli, Assistant Appellate Defender
14   B. Douglas Wood III, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1   {1}   Defendant has appealed from the revocation of his probation. We previously

 2 issued a notice of proposed summary disposition in which we proposed to uphold the

 3 district court’s decision. Defendant has filed a memorandum in opposition, which we

 4 have duly considered. Because we remain unpersuaded by Defendant’s assertions of

 5 error, we affirm.

 6   {2}   Defendant has raised a single issue, challenging the district court’s

 7 determination that he is not entitled to good time credit on the probation that he was

 8 serving concurrently with in-house parole. In the notice of proposed summary

 9 disposition we opined that this Court’s recent decision in State v. Ortiz, ___-NMCA-

10 ___, ___ P.3d ___ (No. 31,049, Nov. 13, 2014), provides clear and direct support for

11 the district court’s decision.

12   {3}   In the memorandum in opposition Defendant concedes that Ortiz is on point.

13 [MIO 4] However, we understand Defendant to take the position that Ortiz was

14 wrongly decided. [MIO 4-9] To the extent that Defendant invites the Court to

15 reconsider or overturn Ortiz, we decline to do so.

16   {4}   Accordingly, for the foregoing reasons, as well as the reasons set forth in the

17 notice of proposed summary disposition, we affirm.

18   {5}   IT IS SO ORDERED.



                                              2
1                               __________________________________
2                               LINDA M. VANZI, Judge



3 WE CONCUR:



4 _________________________________
5 MICHAEL E. VIGIL, Chief Judge



6 _________________________________
7 J. MILES HANISEE, Judge




                                  3